Name: Commission Regulation (EC) No 2382/95 of 11 October 1995 laying down detailed rules for the application to fruit and vegetables and to products processed from fruit and vegetables of the arrangements provided for in the Agreements on free trade between the Community, of the one part, and Estonia, Latvia and Lithuania, of the other part
 Type: Regulation
 Subject Matter: plant product;  international trade;  tariff policy;  Europe
 Date Published: nan

 Avis juridique important|31995R2382Commission Regulation (EC) No 2382/95 of 11 October 1995 laying down detailed rules for the application to fruit and vegetables and to products processed from fruit and vegetables of the arrangements provided for in the Agreements on free trade between the Community, of the one part, and Estonia, Latvia and Lithuania, of the other part Official Journal L 244 , 12/10/1995 P. 0040 - 0042COMMISSION REGULATION (EC) No 2382/95 of 11 October 1995 laying down detailed rules for the application to fruit and vegetables and to products processed from fruit and vegetables of the arrangements provided for in the Agreements on free trade between the Community, of the one part, and Estonia, Latvia and Lithuania, of the other partTHE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1275/95 of 29 May 1995 on certain procedures for applying the Agreement on free trade and trade related matters between the European Community, the European Atomic Energy Community and the European Coal and Steel Community, of the one part, and the Republic of Estonia, of the other part (1), and in particular Article 1 thereof, Having regard to Council Regulation (EC) No 1276/95 of 29 May 1995 on certain procedures for applying the Agreement on free trade and trade related matters between the European Community, the European Atomic Energy Community and the European Coal and Steel Community, of the one part, and the Republic of Latvia, of the other part (2), and in particular Article 1 thereof, Having regard to Council Regulation (EC) No 1277/95 of 29 May 1995 on certain procedures for applying the Agreement on free trade and trade-related matters between the European Community, the European Atomic Energy Community and the European Coal and Steel Community, of the one part, and the Republic of Lithuania, of the other part (3), and in particular Article 1 thereof, Whereas the Agreements on free trade with Estonia, Latvia and Lithuania provide for a reduction of 60 % of the ad valorem duty for the importation of certain fruit and vegetables and certain products processed from fruit and vegetables within certain quantity limits; Whereas the Agreements provide that the said reduction will take effect from 1 January 1995; Whereas the quotas provided for in those Agreements relate to a period of several years, whereas, therefore, in the interests of rationalizing implementation of the measures concerned, the provisions relating to the tariff quotas for fruit and vegetables should be grouped together in a single regulation, applicable for 1995, 1996 and subsequent years in respect of Estonia, Latvia and Lithuania; Whereas the decision to open Community tariff quotas should be taken by the Community in execution of its international obligations in the case of the products listed in the Annex to this Regulation; whereas it is necessary, in particular, to ensure that all Community importers have equal continuous access to the said quotas and that the rates laid down for the quotas apply continuously to all imports of the products concerned into all Member States until the quotas have been used up; whereas, to ensure the efficiency of the common administration of the quotas, there is no reason why the Member States should not be authorized to draw from the quota volumes the necessary quantities corresponding to actual imports; whereas, however, this method of administration requires close cooperation between the Member States and Commission and the latter must, in particular, be able to monitor the rate at which the quotas are used up and inform the Member States accordingly; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables and for Products Processed from Fruit and Vegetables, HAS ADOPTED THIS REGULATION: Article 1 From 1 January 1995, fruit and vegetables and products processed from fruit and vegetables which are imported into the Community under the Agreements with Estonia, Latvia and Lithuania and are listed in the Annex to this Regulation shall qualify for an ad valorem duty reduction of 60 % within the limits of the tariff quotas shown in the said Annex. Article 2 1. The tariff quotas referred to in Article 1 shall be administered by the Commission, which may take all appropriate administrative measures in order to ensure efficient administration thereof. 2. Where an importer presents products covered by this Regulation for release for free circulation in a Member State, applying to take advantage of the preferential arrangements, and the declaration is accepted by the customs authorities, the Member State concerned shall, by notifying the Commission, draw an amount corresponding to its requirements from the quota volume concerned. Requests for drawings, indicating the date on which the declaration were accepted, must be sent to the Commission without delay. Drawings shall be granted by the Commission in chronological order of the dates on which the customs authorities of the Member State concerned accepted the declarations for release for free circulation, to the extent that the available balance so permits. 3. If a Member State does not use a drawing in full, it shall return any unused portion to the corresponding quota volume as soon as possible. 4. If the quantities requested are greater than the available balance of the quota volume, the balance shall be allocated among applicants pro rata. The Commission shall inform the Member States of the drawings made. Article 3 1. Member States and the Commission shall cooperate closely to ensure that this Regulation is complied with. 2. Each year, within three months of the end of the application period of the tariff quotas, the Commission shall prepare a summary, by product and country, of the allocations of the quotas appearing in the Annex to this Regulation. The summary shall be communicated to the management Committee for Fruit and Vegetables and the Management Committee for Products Processed from Fruit and Vegetables. Article 4 Each Member State shall ensure that importers of the products in question have equal and uninterrupted access to the quotas for as long as the balance of the relevant quota volumes so permits. Article 5 The Protocol concerning the definition of the concept of originating products and methods of administrative cooperation annexed to the Agreements in question concluded between the Community and the countries referred to in Article 1 shall apply. Article 6 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities. It shall apply from 1 January 1995. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 11 October 1995. For the Commission Franz FISCHLER Member of the Commission ANNEX >TABLE>